       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Kenneth S. Daywitt,                                      Civ. No. 19-2632 (PAM/KMM)

              Plaintiff,

v.                                                    MEMORANDUM AND ORDER

Jodi Harpstead, Nancy A.
Johnston, Justin Joslin, Tara
Osborne, Travis Cowell,
Darlene Harris, Ryan Fahland,
Cheryl Floren, and William
Robinson,

              Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss the Second

Amended Complaint. For the following reasons, the Motion to Dismiss is denied.

BACKGROUND

       Plaintiff Kenneth Daywitt is civilly committed to the Minnesota Sex Offender

Program (“MSOP”). (2d Am. Compl. (Docket No. 33) ¶ 9.) He is openly gay (id. ¶ 10),

and he claims that the individual-capacity employees either knowingly or negligently put

him in the same cell as an individual who was known to be homophobic, threatening, and

mentally ill. (Id. ¶ 16.) On May 29, 2018, the individual attacked Daywitt, injuring him.

(Id. ¶¶ 21-22.)

       Daywitt initially brought this lawsuit under 42 U.S.C. § 1983 against 16 employees

of MSOP in their individual capacities, and against Minnesota’s DHS Commissioner and

MSOP’s Executive Director in their official capacities.      (Compl. (Docket No. 1).)
       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 2 of 10




Defendants moved to dismiss the original Complaint, and Daywitt moved to amend it. The

Court granted the motion to amend but also granted Defendants’ motion to dismiss in part,

ordering Daywitt to replead his claims against the individual-capacity Defendants. (Docket

No. 29.) The Second Amended Complaint is Daywitt’s attempt to comply with the Court’s

direction.

       Daywitt has now narrowed his claims to seven MSOP employees, plus the DHS

Commissioner and MSOP Executive Director. Unlike Daywitt’s first two Complaints, this

new pleading describes each Defendant’s role at MSOP: Defendant Justin Joslin was Unit

Director for Daywitt’s housing unit (id. ¶ 28), Defendant Tara Osborne was Clinical Unit

Director for that unit (id. ¶ 29), Defendant Travis Cowell was the supervising security

officer for the unit (id. ¶ 30), Defendant Darlene Harris was Daywitt’s primary Clinical

Therapist (id. ¶ 31), Defendant Ryan Fahland was Assistant Unit Director for Daywitt’s

housing unit (id. ¶ 32), and Defendants Cheryl Floren 1 and William Robinson were

Security Counselors for the unit (id. ¶¶ 33, 34). (Compare Am. Compl. (Docket No. 21)

¶ 8 (stating that individual Defendants “were . . . duly appointed and acting employees of

MSOP”).)

       The Second Amended Complaint raises the same three claims as the previous

pleadings: Count 1 is a claim under § 1983 against the individual Defendants for deliberate

indifference and failure to protect. Count 2 is the same claim against the Commissioner


1
  According to Defendants, Floren no longer works at MSOP and has not agreed to be
represented by the Attorney General’s office. Daywitt has not served Ms. Floren. The
Court will require Daywitt to serve her or will dismiss her from this matter for failure to
prosecute.
                                            2
        CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 3 of 10




and Executive Director, contending that MSOP “maintained an unconstitutional

policy/custom/practice of failing to protect LGBTQ patients/clients from hate crimes and

harassment based on sexual orientation.” (2d Am. Compl. ¶ 40.) Count 3 claims that the

individual Defendants were negligent in failing to protect Daywitt from harm.

       Defendants once again argue that Counts 1 and 3 fail to state claims against the

individual Defendants on which relief can be granted. They also contend that qualified and

official immunity protect Defendants from liability.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678.

A.     Deliberate Indifference

       A deliberate-indifference claim requires the civil detainee to establish both that the

“alleged deprivation of rights was sufficiently [objectively] serious,” Farmer v. Brennan,

511 U.S. 825, 835 (1994), and that the defendants were subjectively deliberately indifferent

                                               3
       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 4 of 10




to the detainee’s health or safety. Estelle v. Gamble, 429 U.S. 97, 103 (1977). An

objectively serious deprivation means that the detainee is held “under conditions posing a

substantial risk of serious harm.” Irving v. Dormire, 518 F.3d 441, 446 (8th Cir. 2008).

The Eighth Amendment “requires prison officials to ‘take reasonable measures to

guarantee’ inmate safety by protecting them from attacks by other prisoners.” Young v.

Selk, 508 F.3d 868, 871 (8th Cir. 2007) (quoting Farmer v. Brennan, 511 U.S. 825, 832

(1994)). But officials who “respond reasonably to a perceived risk” do not violate the

Eighth Amendment “even if the harm ultimately was not averted.” Prater v. Dahm, 89

F.3d 538, 542 (8th Cir. 1996) (quotation omitted). To survive a motion to dismiss, Daywitt

must specify “how each individual defendant was involved in the alleged deprivation of

his constitutional rights.” Sorenson v. Minn. Dep’t of Human Servs., Nov. 14cv4193, 2015

WL 251720, at *7 (D. Minn. Jan. 20, 2015) (Montgomery, J.).

       The Second Amended Complaint contains many nearly identical allegations against

each individual Defendant, set forth in lettered paragraphs under the paragraph number

describing that Defendant’s role at MSOP. Daywitt first contends that he complained to

each Defendant “approximately” a certain number of times. (E.g., 2d. Am. Compl. ¶ 29

(Daywitt “complained to Defendant Osborne approximately 80 times” about the

assailant).) Daywitt goes on to allege that he “reported to Defendant [Name] that [the

assailant] was engaged in a pattern of constant and ongoing sexual harassment and

intimidation against [Daywitt] and that [he] was specifically targeting [Daywitt’s] sexual

orientation, including referring to [Daywitt] as ‘fag’ and ‘queer.’” (Id. ¶¶ 28.a, 29.a, 30.a,

31.a, 32.a, 33.a, 34.a.) Daywitt “reported to Defendant [Name] that [his assailant] was

                                              4
       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 5 of 10




always tense, angry, and agitated towards [Daywitt] . . . and that [the assailant] acted out

with anger and agitation towards [Daywitt] every time [Daywitt] attempted to use common

areas of the cell.” (Id. ¶¶ 28.b, 29.b, 30.b, 31.b, 32.b, 33.b, 34.b.) And Daywitt “reported

that [the assailant] harbors hate for gay men and that [he] was harassing and intimidating

[Daywitt] specifically due to [Daywitt’s] status as a gay man [and] that [he] threatened to

assault [Daywitt] if [Daywitt] made any sexual advances towards [the assailant].” (Id.

¶¶ 28.c, 29.c, 30.c, 31.c, 32.c, 33.c, 34.c.) Daywitt also alleges as to each Defendant that,

before the date of the assault, the Defendant “personally observed and heard [the

assailant’s] profane and sexually explicit yelling outbursts in the unit” including the

assailant’s statements that “‘if it was up to me, you’d [fags] be dead’” and “‘all homos have

to die.’” (Id. ¶¶ 28.g, 29.f, 30.g, 31.g, 32.f, 33.h, 34.f.) These allegations are not

substantively different from those Daywitt made previously; he merely separated them out

as to each Defendant, rather than alleging as he did in early pleadings that the assailant

made these threats in front of MSOP staff, including a list of all individual Defendants’

names. (E.g., Am. Compl. ¶ 12.)

       The Second Amended Complaint also makes specific allegations as to a several

Defendants. Daywitt alleges that two other MSOP clients complained to Defendant Joslin

about the assailant’s behavior toward Daywitt in the month leading up to the assault,

including reporting to Joslin that the assailant “was sexually harassing and intimidating

[Daywitt] and specifically targeting [Daywitt] because [Daywitt] is gay. . . . [and that the

assailant] had recently threatened to assault [Daywitt].” (Id. ¶¶ 28.f.) Daywitt also alleges

that the assailant “threatened to assault [Daywitt] directly to” Defendants Cowell and

                                             5
        CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 6 of 10




Floren (id. ¶¶ 30.f, 33.f), and that Daywitt had a conversation with Defendant Floren before

the assault in which she admitted that the assailant “hated homosexuals” and told Daywitt

that “she herself would not be able to live in the same room with [the assailant] due to his

behavior and aggression.”         (Id. ¶ 33.g.)       Daywitt asserts that other MSOP clients

complained to Defendant Harris that the assailant was “a homophobe” and that he “has

threatened to assault ‘fags’ just due to their sexual orientation.” (Id. ¶ 31.f.)

       Finally, Daywitt alleges as to six of the individual Defendants that he “continuously

requested protection from [the assailant] and requested to be immediately separated from

[him]” but that each Defendant “refused to offer any assistance and refused to take any

action to protect [Daywitt] from [the assailant].” (Id. ¶¶ 28.h, 29.g, 30.h, 31.h, 32.g, 33.i.)

With respect to the seventh individual Defendant, Robinson, Daywitt contends that not

only did he refuse to “complete reports pertaining to [Daywitt’s] complaints” but that, on

the day of the assault, Robinson heard “yelling and commotion in [Daywitt’s] room” and

“had reason to know the commotion he was hearing related to [the assailant’s] aggression

and likely physical attack on [Daywitt]” but Robinson “failed to take any action in response

. . . and failed to intervene in any way.” (Id. ¶ 34.i.) He asserts that each individual

Defendant’s inaction and failure to respond violated various MSOP policies. (Id. ¶¶ 28.i,

29.h, 30.i, 31.i, 32.h, 33.j, 34.j.)

       The Second Amended Complaint thus contains specific allegations about some

Defendants.     While the Court would prefer plaintiffs to make more individualized

allegations, it is plausible that Daywitt complained to these individuals, that these

individuals all heard the assailant make threats, and that they did nothing to protect

                                                  6
        CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 7 of 10




Daywitt. The Court must take the plausible allegations as true; whether those allegations

will ultimately prove true is not at issue.

B.     Qualified Immunity

       Defendants also argue that qualified immunity protects them from Daywitt’s § 1983

claim. When evaluating a motion to dismiss based on qualified immunity, “[a] court

considers whether the plaintiff has stated a plausible claim for violation of a constitutional

or statutory right and whether the right was clearly established at the time of the alleged

infraction.” Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

Here, Daywitt has plausibly pled his § 1983 claim against the individual Defendants, and

thus has pled the first element of the qualified-immunity inquiry.

       Defendants contend that the constitutional rights on which Daywitt relies were not

clearly established, namely that it was not clearly established that failure to move a plaintiff

detainee whose roommate made threats against groups in which the plaintiff belongs was

deliberately indifferent to a substantial risk of serious harm. But as the Eighth Circuit has

noted, “it was no doubt clearly established long before 2004, when [the plaintiff] was

assaulted, that the eighth amendment required prison officials ‘to protect prisoners from

violence at the hands of other prisoners.’” Young, 508 F.3d at 875. Defendants argue that

Young provides no support for Daywitt’s claims here, because in that case the inmate and

roommate lived together for less than two days before the assault, while here Daywitt and

his assailant lived in the same cell for nearly a month before the assault. But Daywitt need

not find a case with the exact facts as his allegations. “[O]fficials can still be on notice that

their conduct violates established law even in novel factual circumstances.” Hope v.

                                               7
       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 8 of 10




Pelzer, 536 U.S. 730, 741 (2002).

       Defendants point out that recent Supreme Court opinions indicate that a higher

degree of factual similarity is required in some circumstances to meet the “clearly

established” requirement. E.g., Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (stating that

courts should not “define clearly established law at a high level of generality”). But there

is a difference between the constitutional rights at issue in Mullenix, which involved a

Fourth Amendment excessive-force claim in which the officer was required to make split-

second decisions about the use of force on a fleeing suspect and the Eighth Amendment

failure-to-protect inquiry, which often does not require such instant decisionmaking. Id.

(“Such specificity is especially important in the Fourth Amendment context.”). And given

that the instant Motion is for dismissal under Rule 12(b)(6), Daywitt need only plausibly

plead the clearly established constitutional violation. Whether Daywitt’s claims will

survive a motion for summary judgment is a different matter for another day.

       At this stage the Court must take Daywitt’s allegations as true and draw all

reasonable inferences in his favor. He asserts that he and others informed Defendants of

the assailant’s violent threats and that Defendants themselves witnesses those threat, but

yet did nothing to protect Daywitt. If borne out by discovery, these allegations support the

denial of Defendants’ claim to qualified immunity.

C.     Negligence

       Given the Court’s conclusion that Daywitt has plausibly pled his § 1983 claim, he

has also sufficiently established the elements of his negligence claim. The question then

becomes whether he has plausibly pled that each Defendant committed a “willful or

                                             8
       CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 9 of 10




malicious wrong,” Vassallo ex rel. Brown v. Majeski, 842 N.W.2d 456, 462 (Minn. 2014),

as required to overcome Defendants’ official immunity.

       Unlike the objective inquiry for the application of qualified immunity, the “willful

and malicious” standard for official immunity is a subjective one: “whether the official has

intentionally committed an act that he or she had reason to believe is prohibited.” Baribeau

v. City of Minneapolis, 596 F.3d 465, 482 (8th Cir. 2010) (internal quotations omitted).

But the ultimate “finding [of malice] must be based on specific facts evidencing bad faith.”

Semler v. Klang, 743 N.W.2d 273, 279 (Minn. Ct. App. 2007) (internal quotation omitted).

Because this is a Motion to Dismiss, Daywitt must only plausibly plead facts which, if true,

could support the inference that Defendants’ inaction was intentional.

       The implication of Defendants’ argument is that Daywitt has no evidence that any

of them was willfully or maliciously indifferent to his complaints or to other indications

that his assailant would attack him. At this stage, however, Daywitt’s allegations are

enough to plausibly plead such willful indifference. He asserts that he complained multiple

times to each Defendant, that other detainees brought his assailant’s behavior to the

attention of some Defendants, and that all Defendants heard and saw the assailant’s

threatening behavior and failed to act. On a motion to dismiss, this is enough.




                                             9
      CASE 0:19-cv-02632-PAM-KMM Doc. 45 Filed 09/24/20 Page 10 of 10




CONCLUSION

      Daywitt has succeeded in plausibly pleading his claims. Accordingly, IT IS

HEREBY ORDERED that:

      1.    Defendants’ Motion to Dismiss (Docket No. 34) is DENIED.

      2.    Daywitt shall serve the Second Amended Complaint on Defendant Cheryl

            Floren within 14 days of the date of this Order. Failure to do so will result

            in the Court dismissing Daywitt’s claims against Defendant Floren without

            prejudice for failure to prosecute.


Dated: September 24, 2020
                                         s/ Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                           10
